Title: From Thomas Jefferson to Henry Lee, 13 August 1792
From: Jefferson, Thomas
To: Lee, Henry



Sir
Monticello Aug. 13. 1792.

It was not till yesterday that I was honored with the receipt of yours of July 23. or it should have been sooner answered.—I am of opinion that all communications between nations should pass through the channels of their Executives. However in the instance of condolance on the death of Doctr. Franklin, the letter from our General government was addressed to the President of the National assembly: so was a letter from the legislature of Pennsylvania, containing congratulations on the atchievement of liberty to the French nation. I have not heard that, in either instance, their executive took it amiss that they were not made  the channel of communication. Perhaps therefore this method may at present be the safest, as it is not quite certain that the sentiments of their executive and legislative are exactly the same on the subject on which you have to address them.—I cannot better justify the honor of your consultation than by thus giving you my ideas without reserve, and beg you to be assured of the sentiments of respect & esteem with which I have the honor to be, your Excy’s most obedt. & most humble servt.

Th: Jefferson

